     Case 5:19-cv-02165-JGB-SHK Document 20-1 Filed 06/01/20 Page 1 of 2 Page ID #:78


 1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       MANNING LAW, APC
 2     20062 S.W. Birch St., Suite 200
 3     Newport Beach, CA 92660
       Office: (949) 200-8755
 4     DisabilityRights@manninglawoffice.com
 5

 6     Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No. 5:19-cv-02165-JGBS-SHK
       JAMES RUTHERFORD, an
12                                            NOTICE OF MOTION FOR
13     individual,                            LEAVE TO AMEND
                                              COMPLAINT
14                      Plaintiff,
15     v.                                     Date: July 6, 2020
16                                            Time: 9:00 a.m.
17                                            Courtroom: 1
       NITES INN CORPORATION, a
18     California corporation; and DOES 1-
       10, inclusive,
19                                            Honorable Jesus G. Bernal

20                     Defendants.
21

22

23

24

25

26

27
28           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                 NOTICE OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                              1
     Case 5:19-cv-02165-JGB-SHK Document 20-1 Filed 06/01/20 Page 2 of 2 Page ID #:79


 1           PLEASE TAKE NOTICE that on Monday, July 6, 2020, at 9:00 a.m., or as
 2     soon thereafter as this matter can be heard before the Honorable Jesus G. Bernal of
 3     the United States District Court for the Central District of California, at United
 4     States District Courthouse, 3470 Twelfth Street, Second Floor, Courtroom 1,
 5     Riverside, California, Plaintiff JAMES RUTHERFORD (“Plaintiff”) moves
 6     pursuant to Federal Rules of Civil Procedure 15(a)(2) for leave to file the First
 7     Amended Complaint in the form shown in the copy of the proposed First Amended
 8     Complaint that is attached to the Declaration of Joseph R. Manning, Jr., a redline
 9     version of which is attached hereto as Exhibit 2.
10           This motion is based upon this Notice of Motion, Motion for Leave to File a
11     First Amended Complaint, the attached Memorandum of Points and Authorities, any
12     attached declarations, and accompanying exhibits and any other evidence to be
13     presented at the hearing of this Motion.
14           This motion is made following multiple attempts to confer with defense
15     counsel as required by Local Rule 7-3 but no cooperation or response has been
16     provided.
17

18     Dated: June 1, 2020                  Respectfully Submitted,
19
                                            MANNING LAW, APC
20

21
                                        By: /s/ Joseph R. Manning Jr., Esq.
22                                         Joseph R. Manning Jr., Esq.
                                          Attorney for Plaintiff
23

24

25

26

27
28


                   NOTICE OF MOTION FOR LEAVE TO AMEND COMPLAINT
                                                  2
